ACCEPTED
                                                                                                                  01-18-00365-CV
                                                                                                   FIRST  5/10/2018
                                                                                                            COURT OF 12:03 PM
                                                                                                                         APPEALS
                                                                                   Chris Daniel - District Clerk Harris County
                                                                                                               HOUSTON,    TEXAS
                                                                                                     Envelope5/24/2018
                                                                                                                 No. 24505768
                                                                                                                          4:23 PM
                                                                                                             By: Shemeka Lee
                                                                                                           CHRISTOPHER     PRINE
                                                                                                  Filed: 5/10/2018 12:03 PMCLERK

                                      CAUSE NO. 2018-10744

 MICHAEL A. BURNEY, ET AL.                        §               IN THE DISTRICT COURT OF
                                                                                      FILED IN
                                                  §                            1st COURT OF APPEALS
 v.                                               §                                HOUSTON,
                                                                                 HARRIS       TEXAS
                                                                                            COUNTY
                                                  §                            5/24/2018 4:23:12 PM
 SAN JACINTO RIVER AUTHORITY                      §                   157th   JUDICIAL
                                                                               CHRISTOPHERDISTRICT
                                                                                               A. PRINE
                                                                                       Clerk
               DEFENDANT SAN JACINTO RIVER AUTHORITY’S NOTICE OF
                            INTERLOCUTORY APPEAL

         Defendant San Jacinto River Authority (“SJRA”) gives notices of its interlocutory appeal,

under Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code, and appeals the court’s

denial of the SJRA’s Motion to Dismiss Under Rule 91a effective May 8, 2018.

         This accelerated appeal will be taken to the First or Fourteenth Court of Appeals in Houston,

Texas.

         No related appeals or original proceedings have been filed in the First or Fourteenth Court of

Appeals.


                                                Respectfully submitted,
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                         / s / Shane L. Kotlarsky
                                                WILLIAM S. HELFAND
                                                Texas Bar No.: 09388250
                                                SHANE L. KOTLARSKY
                                                Texas Bar No.: 24083329
                                                24 Greenway Plaza, Suite 1400
                                                Houston, Texas 77046
                                                (713) 659-6767 Telephone
                                                (713) 759-6830 Facsimile
                                                bill.helfand@lewisbrisbois.com
                                                shane.kotlarsky@lewisbrisbois.com

                                                ATTORNEYS FOR DEFENDANT SJRA




4831-5332-2853.1
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing notice has been served on
counsel of record by electronic filing, certified or regular mail, and/or by facsimile on this the 10th
day of May, 2018.

         William Fred Hagans
         Jennifer B. Rustay
         Carl D. Kulhanek, Jr.
         Hagans Montgomery & Rustay, P.C.
         3200 Travis Street, Fourth Floor
         Houston, Texas 77006
         Tel: (713) 222-2700
         Fax: (713) 547-4950
         E-mail: fhagans@hagans.law
         jrustay@hagans.law
         ckulhanek@hagans.law

         Justin E. Vandenbout
         justin.vandenbout@chamberlainlaw.com
         CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS & AUGHTRY
         1200 Smith Street, Suite 1400
         Houston, Texas 77002
         Telephone: (713) 658-1818
         Facsimile: (713) 658-2553

         dbarton@bartonlawgroup.com
         THE BARTON LAW GROUP
         1201 Shepherd Dr.
         Houston, Texas 77007
         Telephone: (713) 227-4747
         Facsimile: (713) 621 -5900

         Dennis Reich
         dreich@reichandbinstock.com
         REICH & BINSTOCK, LLP
         4265 San Felipe, Suite 1000
         Houston, Texas 77027
         Telephone: (713) 533-8665

         Attorneys for Plaintiffs


                                                   / s / Shane L. Kotlarsky
                                               SHANE L. KOTLARSKY




4831-5332-2853.1